DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges receipt of amendments/arguments filed 8/26/21.  The arguments set forth are addressed herein below.  Claims 9-19 remain pending, Claims 1-8 are canceled, Claim 9 is currently amended, and Claims 10-19 are newly added.
Election/Restrictions
Newly submitted Claims 9-19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group 1:  The previous original Claims 1-9 pertain, in summary, to an information processing device/system (gaming device/system) comprising a first controller and/or second controller, wherein when the controllers are attached communications in regards to gaming inputs (a result of gaming inputs being displayed on a display of the information processing device regardless of attachment of the controllers) from the controllers are provided to the information processing device via a first communication scheme (wired) and when the controllers are detached the controllers, causes pairing of the controllers to the information processing devices, and allows gaming inputs to be provided/communicated to the information processing device via a second 
Group 2:  The newly submitted Claims 9-19, in summary, pertain to a game system comprising a main unit including a processor; and a first controller configured for removable attachment to the main unit, wherein the first controller is configured to communicate with the main unit via wireless communication when the first controller is detached from the main unit, the processor of the main unit is configured to process inputs to the first controller for controlling a game, and the processor is configured to process a first input to the first controller according to a first interpretation when the first controller is attached to the main unit (a single style) and to process the same first input to the first controller according to a different second interpretation when the first controller is detached from the main unit (a plurality of different styles based on orientation of the first controller), classified in A63F13/22.
Inventions Group 1 and Group 2 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group 1 has separate utility such as wherein when the controllers are attached communications in regards to gaming inputs (a result of gaming inputs being displayed on a display of the information processing device regardless of attachment of the controllers) from the controllers are provided to the information processing device via a first communication scheme (wired) and when the controllers are detached the controllers, causes pairing of the controllers to the information processing devices, and allows gaming inputs to be 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 9-19 filed 8/26/21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 8/26/21 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.  The remaining claims are not readable on the elected invention because of the reasons indicated above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/TRAMAR HARPER/Primary Examiner, Art Unit 3715